Per Curiam.

This court’s review of the record also supports that respondent’s conduct violated DR 1-102(A)(3), 1-102(A)(4), 1-102(A)(6), 9-102(B)(3), and 9-102(B)(4). In the past, we have responded to misconduct like respondent’s by suspending the violator indefinitely from the practice of law in Ohio. Disciplinary Counsel v. Heck (1984), 15 Ohio St. 3d 33, 15 OBR 133, 472 N.E. 2d 694; Bar Assn. of Greater Cleveland v. Schnittger (1983), 3 Ohio St. 3d 26, 3 OBR 497, 445 N.E. 2d 662. As a result, we must reject the sanction recommended by the board. Respondent is hereby ordered indefinitely suspended from the practice of law in Ohio. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Sweeney, Holmes, Douglas, Wright and H. Brown, JJ., concur.
Locher, J., not participating.